DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 23 June 2022 has been considered and new rejections based on applicant’s amendments are recited below.  Claims 14-16 have been added.  Claims 1-16 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 9-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,940,606. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 contains all of the limitations of pending claims 1 and 2 combined.  While the patented claims claim a first straight side edge and the pending claim claims a first side edge, the last set of limitations of pending claim 1 require that the first side edge comprises at least one section that is straight.  Accordingly, it reads on a first straight side edge.  Similarly, pending claim 1 is read on by patented claims 7, 15, 16 and 19.  As discussed above, patented claim 1 contains the limitations of pending claim 2.  Pending claim 3 is disclosed by patented claims 2, 8 and 14.  Pending claim 4 is disclosed by patented claims 3 and 16.  Pending claims 6-7 are disclosed by patented claims 6, 12, 14 and 18.  Pending claim 9 is disclosed by patented claims 7, 13 and 16, for the same reasons as discussed for claim 1.  Pending claim 10 is disclosed by patented claims 8 and 14.  Pending claims 11-12 are disclosed by patented claims 12 and 18-19.  Finally pending claim 14 is disclosed by patented claims 1, 7, 15 and 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  1-15
For claim 5, the phrase “the second side edge comprises a radius of curvature” is indefinite as a straight edge has no radius of curvature by definition.  Accordingly, this claim has not been further examined on the merits.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,529,164 to Degany (Degany).
Concerning claim 1, Degany discloses a bearingless router bit for cutting a groove in an interior of a workpiece beginning from a side edge of the workpiece, comprising: 
a shank (14) connectable to a router chuck; 
a head (12) comprising a first end connected to an end of the shank (14) and second free end distal and opposite the first end; 
wherein the router bit comprises a central axis (A) or the shank and the head have a common central longitudinal axis (A) about which the router bit rotates for cutting; 
a cutting element (22) affixed to the head (12) and comprising a first end spaced from the end of the shank connected to the head and a second end adjacent to the second end of the head; 
a cutting edge comprising a cutting edge profile (see figures 5-6) extending along the cutting element (22) from the first end to the second end of the cutting element, and the cutting edge, comprising: 
a first side edge (58) extending from the second end of the cutting element toward the first end of the cutting element; 
a second straight side edge (66) extending radially upward and outward relative to the first side edge of the cutting element and the central axis; and, 
a radial side edge (53) between with the first side edge (58) and the second straight side edge (66) and the radial side edge comprises a radius of curvature, wherein the radial side edge defines a tangent arc relative to the first straight side edge and the second straight side edge, and the radial side edge defines an inwardly projecting arc relative to the central axis;
wherein the first side edge (58) comprises at least one section (58) that is straight and directly connected to the radial side edge (53).
However, Degany does not disclose the radius of curvature of the radial side edge is from 1.0 mm to 2.5 mm.
It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Degany such that the radius of curvature of the radial side edge is from 1.0 mm to 2.5 mm as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to the exact side of the radius of curvature (see for example ¶¶9, 11 and 14 of applicant’s specification).  Accordingly, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Concerning claim 3, Degany does not disclose that the second side edge is disposed at an angle from 35 degrees to 55 degrees, or from 145 degrees to 125 degrees, relative to the central axis.  However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Degany such that the second side edge is disposed at an angle from 35 degrees to 55 degrees, or from 145 degrees to 125 degrees, relative to the central axis as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to the exact size of the radius of curvature (see for example ¶¶12 and 46 of applicant’s specification).  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.
Concerning claim 4, Degany discloses the radial side edge (53) is a first radial side edge and the cutting edge further comprises a second radial side edge (57) spaced above the first radial side edge (53) and integral with the second straight side edge (33) opposite the first radial side edge (53), and the second radial side edge (57) defines an outwardly projecting arc relative to the central axis.
Concerning claim 8, Degany discloses the at least one section comprises a first section (48) and a second section (58) wherein the first section (48) is disposed laterally toward the central axis (A) relative to the second section (58) forming a step between the first section and the second section.
Concerning claim 14, Degany discloses the radial side edge (53) is directly connected to the first side edge (58) and to the second straight side edge (66).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the second section (58) is parallel to the central axis (A).  Instead it is at an angle.
It is noted that the limitations of claim 2 (which is also incorporated into claim 9) is allowable subject matter for the reasons discussed in the parent case.  Accordingly, these claims are subject to the double patenting rejection above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        07/06/2022